               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF HAWAI`I
___________________________________
CHRISTIAN B. CONCANNON,             )
                                    )
               Plaintiff,           )
                                    )
     v.                             ) Civ. No. 19-00267-ACK-RT
                                    )
ANDREW SAUL,                        )
Commissioner of Social Security,    )
                                    )
               Defendant.           )
___________________________________)


               ORDER AFFIRMING THE DECISION OF THE
                 COMMISSIONER OF SOCIAL SECURITY

          For the reasons discussed below, the Court AFFIRMS the

decision of the Commissioner of Social Security.

                            BACKGROUND

          In 2012, Plaintiff Christian B. Concannon

(“Concannon”) filed a Title II application for disability

insurance benefits (“SSDI”) and protectively filed an

application for supplemental security income (“SSI”).

Administrative R. (“AR”) 222-31; see also AR 16.      These

applications were denied on July 23, 2012.     AR 147-54.     The SSDI

claim was denied based on the determination that Concannon’s

condition was not disabling on any date through the date last

insured, March 31, 2010.   AR 147.   The SSI claim was denied

because Concannon failed to appear for an examination and the

available evidence was insufficient.     AR 151.   When Concannon


                                1
did not request review of the denials, the 2012 decision became

the Commissioner’s final decision on the 2012 claims.     AR 16,

279-80.

          In 2015, Concannon again applied for SSDI and SSI

benefits, alleging disability beginning on March 15, 2006.        AR

235-42; see also AR 16.   The application was denied initially

and then upon reconsideration.   AR 155-62, 164-69.    Concannon

requested a hearing before an administrative law judge (“ALJ”),

which was held on December 6, 2017, and at which Concannon

appeared and testified, with counsel present.     AR 16, 186.

Until the 2017 hearing, Concannon had handled his disability

claims pro se.

          On February 23, 2018, the ALJ issued his written

decision finding that Concannon is not disabled.     AR 16 -27.    As

part of his decision, the ALJ concluded that the evidence

considered in the prior decision on the 2012 claims was

substantially the same as the evidence related to Concannon’s

current 2015 SSDI claim, which sought SSDI benefits up to the

date last insured, March 31, 2010.   AR 17.    Accordingly, the ALJ

applied res judicata to dismiss the portion of Concannon’s

request for a hearing on his 2012 claims.     In other w ords, the

ALJ limited his decision on the merits to only Concannon’s

current 2015 SSI claim addressing the period from the



                                 2
application date—November 19, 2015—and declined to reopen the

2012 claims.

            Concannon sought review by the Appeals Council, which

declined to review the ALJ’s decision.          AR 1-6.    The ALJ’s

decision thus became the Commissioner’s final decision.

Concannon filed a complaint in this Court on May 29, 2019,

seeking review of the denial of his application for SSI and SSDI

benefits.    ECF No. 1.     He filed his Opening Brief on November

17, 2019, ECF No. 14, and Defendant Andrew Saul, the

Commissioner of Social Security (the “Commissioner”), 1/ filed his

Answering Brief on January 2, 2020, ECF No. 15.            Concannon then

filed a Reply on January 17, 2020.         ECF No. 16.     The Court held

a telephonic hearing on the appeal on March 17, 2020.

                                  STANDARD

            A district court has jurisdiction pursuant to 42

U.S.C. § 405(g) to review final decisions of the Commissioner of

Social Security.2/

            A final decision by the Commissioner denying Social

Security disability benefits will not be disturbed by the



      1/  Andrew Saul was sworn in as the Commissioner of Social Security on
June 17, 2019, after the complaint was filed in this case. Pursuant to
Federal Rule of Civil Procedure 25(d), a public officer’s successor is
“automatically substituted as a party” and “[l]ater proceedings should be in
the substituted party’s name.” Accordingly, the case caption reflects Mr.
Saul as the named defendant
      2/ 42 U.S.C. § 1383(c)(3) incorporates the judicial review standards of

42 U.S.C. § 405(g), making them applicable to claims for supplemental
security income.

                                      3
reviewing court if it is free of legal error and supported by

substantial evidence.   See 42 U.S.C. § 405(g); Dale v. Colvin,

823 F.3d 941, 943 (9th Cir. 2016).    Even if a decision is

supported by substantial evidence, it “will still be set aside

if the ALJ did not apply proper legal standards.”     See Gutierrez

v. Comm’r of Soc. Sec., 740 F.3d 519, 523 (9th Cir. 2014).

           In determining the existence of substantial evidence,

the administrative record must be considered as a whole,

weighing the evidence that both supports and detracts from the

Commissioner’s factual conclusions.    See id.   “Substantial

evidence means more than a scintilla but less than a

preponderance; it is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.”     Id.

(internal quotation marks omitted).    “If the evidence can

reasonably support either affirming or reversing, the reviewing

court may not substitute its judgment for that of the

Commissioner.”   Id. (internal quotation marks omitted).     Rather,

courts “leave it to the ALJ to determine credibility, resolve

conflicts in the testimony, and resolve ambiguities in the

record.”   Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

1090, 1098 (9th Cir. 2014).

           But reviewing courts must be cognizant of the “long -

standing principles of administrative law [that] require us to

review the ALJ’s decision based on the reasoning and factual

                                 4
findings offered by the ALJ—not post hoc rationalizations that

attempt to intuit what the adjudicator may have been thinking.”

Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1225-26 (9th

Cir. 2009); see also S.E.C. v. Chenery Corp., 332 U.S. 194, 196

(1947) (“If th[e] grounds [invoked by the agency] are inadequate

or improper, the court is powerless to affirm the administrative

action by substituting what it considers to be a more adequate

or proper basis”).

                             DISCUSSION

            “To establish a claimant’s eligibility for disability

benefits under the Social Security Act, it must be shown that:

(a) the claimant suffers from a medically determinable physical

or mental impairment that can be expected to result in death or

that has lasted or can be expected to last for a continuous

period of not less than twelve months; and (b) the impairment

renders the claimant incapable of performing the work that the

claimant previously performed and incapable of performing any

other substantial gainful employment that exists in the national

economy.”    Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir.

1999); see also 42 U.S.C. § 1382c(a)(3)(B).    A claimant must

satisfy both requirements to qualify as “disabled” under the

Social Security Act.    Tackett, 180 F.3d at 1098.




                                  5
I.   The Social Security Administration’s Five-Step Process for
     Determining Disability

           The Social Security regulations set forth a five-step

sequential process for determining whether a claimant is

disabled.3/   Dominguez v. Colvin, 808 F.3d 403, 405 (9th Cir.

2014); see also 20 C.F.R. § 416.920(a).          “If a claimant is found

to be ‘disabled’ or ‘not disabled’ at any step in the sequence,

there is no need to consider subsequent steps.”           Ukolov v.

Barnhart, 420 F.3d 1002, 1003 (9th Cir. 2005) (citations omitted

in original); see also 20 C.F.R. § 416.920(a)(4).            The claimant

bears the burden of proof as to steps one through four, whereas

the burden shifts to the Commissioner for step five.            Tackett,

180 F.3d at 1098; see also Valentine v. Comm’r of Soc. Sec.

Admin., 574 F.3d 685, 689 (9th Cir. 2009) (noting that the

burden shifts to the Commissioner at step five to show that the

claimant can do other kinds of work).

     At step one, the ALJ will consider a claimant’s work

activity, if any.     20 C.F.R. § 416.920(a)(4)(i).        If the ALJ

finds the claimant is engaged in substantial gainful activity,

the ALJ will determine that the claimant is not disabled,

regardless of the claimant’s medical condition, age, education,

or work experience.      Id. § 416.920(b).     Substantial gainful



      3/ The relevant provisions governing SSI set forth in 20 C.F.R. Part
416 are identical to those for SSDI set forth in 20 C.F.R. Part 404.
Accordingly, the Court will only cite to the former regulations.

                                      6
activity is work that is defined as both substantial (work

activity involving significant physical or mental activities)

and gainful (work activity done for pay or profit).       Id. §

416.972.   If the ALJ finds that the claimant is not engaged in

substantial gainful activity, the analysis proceeds to step two.

Tackett, 180 F.3d at 1098.

           Under step two, the ALJ considers the medical severity

of the claimant’s impairments.    20 C.F.R. § 416.920(a)(4)(ii ).

Only if the claimant has an impairment or combination of

impairments that “significantly limits [his] physical or mental

ability to do basic work activities” will the analysis proceed

to step three.    Id. § 416.920(c).     If not, the ALJ will find the

claimant is not disabled and the analysis ends there.       Id. §

416.920(a)(4)(ii).

           The ALJ also considers the severity of the claimant’s

impairments at step three.     20 C.F.R. § 416.920(a)(4)(iii).

Here, the ALJ will determine whether the claimant’s impairments

meet or equal the criteria of an impairment described in the

regulations.     Id.; see also id. § 416.925; id., Part 404,

Subpart P, App. 1.    If the impairments meet or equal these

criteria, the claimant is deemed disabled and the analysis ends.

20 C.F.R. § 416.920(a)(4)(iii).       If not, the analysis proceeds

to step four.     Id. § 416.920(e).



                                  7
          Step four first requires the ALJ to determine the

claimant’s residual functional capacity (“RFC”).     20 C.F.R. §

416.920(e).   RFC is defined as the most the claimant can do in a

work setting despite his physical or mental limitations.       Id. §

416.945(a)(1).   In assessing a claimant’s RFC, the ALJ will

consider all of the relevant evidence in the claimant’s case

record for both severe and non-severe impairments.     Id.    The ALJ

then uses this assessment to determine whether the claimant can

still perform his past relevant work.   Id. § 416.920(e).     Past

relevant work is defined as “work that [the claimant has] done

within the past 15 years, that was substantial gainful activity,

and that lasted long enough for [the claimant] to learn to do

it.”   Id. § 416.960(b)(1).   The ALJ will find that the claimant

is not disabled if he can still perform his past relevant work,

at which point the analysis will end. Otherwise, the ALJ moves

on to step five.

          In the fifth and final step, the ALJ will again

consider the claimant’s RFC—as well as his age, education, and

work experience—to determine whether the claimant can perform

other work.   20 C.F.R. § 416.920(a)(4)(v).   Here, the

Commissioner is responsible for providing “evidence that

demonstrates that other work exists in significant numbers in

the national economy that [the claimant] can do.”     Id. §

416.960(c)(2); see also id. § 416.920(g).     If the claimant is

                                 8
unable to perform other work, he is deemed disabled.      Id. §

416.920(g).   If he can make an adjustment to other available

work, he is considered not disabled.      Id.

II.   The ALJ’s Analysis

          The ALJ first held that the doctrine of res judicata

applied to the portion of Concannon’s request for a hearing on

the SSDI and 2012 claims.    AR 17.    The ALJ explained that the

Commissioner had already made a finding of “not disabled”

through the date last insured, and that there was no basis to

reopen that determination.    AR 16-17.    Thus, the ALJ moved on to

address the merits of Concannon’s 2015 SSI claim.

          The ALJ found at step one that Concannon had not

engaged in substantial gainful activity since his application

date, and at step two that he suffers from the following severe

impairments: major depression (recurrent, in partial remission),

opiate dependence, attention deficit hyperactivity disorder,

inattentive type, and panic disorder with agoraphobia.      AR 19.

At the third step, the ALJ found that Concannon does not have an

impairment or a combination of impairments that meet or

medically equal the severity of an impairment listed in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d),

416.925, & 416.926).   AR 19-21.

          Moving to step four, the ALJ determined that Concannon

has the RFC to “perform a full range of work at all exertional

                                   9
 levels but with the following nonexertional limitations: he is

 limited to simple tasks; he must work in a non-public

 environment; he is limited to occasional interaction with

 coworkers and supervisors.”   AR 21; see also AR 21-25.   Using

 this RFC, the ALJ determined at step four that Concannon i s

 unable to perform past relevant work.   AR 25.

           Finally, turning to step five, the ALJ determined that

 a finding of “not disabled” was appropriate because Concannon is

 capable of engaging in a type of substantial gainful activity

 that exists in significant numbers in the national economy.     AR

 25-26.   Specifically, the ALJ relied on the vocational expert’s

 testimony that Concannon would be able to perform certain

 representative occupations, including “1) Janitor, DOT #323.687 -

 01, light, SVP 2, and with approximately 67,000 positions in the

 U.S.; 2) Dishwasher, DOT #318.687-010, medium, SVP 2, and with

 approximately 155,000 positions in the U.S.; 3) Salvager, DOT

 #929.687-022, medium, SVP 2, and with approximately 43,000

 positions in the U.S.”   AR 26.

III.   Concannon’s Challenge on Appeal

           Concannon makes two primary arguments on appeal.

 First, he argues that the ALJ erred in applying res judicata to

 decline to reopen Concannon’s 2012 claims because Concannon was

 pro se at the time they were filed and because the AL J

 constructively reopened the SSDI claim by considering it on the

                                   10
merits.    Second, he argues that the ALJ committed reversible

error by improperly weighing the testimony of certain treating

and examining medical professionals, and that the ALJ erred in

his analysis of Concannon’s credibility.

IV.   Whether the ALJ Erred in Applying Res Judicata and
      Declining to Reopen the 2012 Claims

            Concannon first argues that the ALJ erred by applying

res judicata to decline to reconsider the 2012 claims.      Opening

Br. 1; Reply Br. 1.    It is Concannon’s position that (1) the ALJ

constructively reopened the 2012 SSDI claim and (2) the ALJ

should not have so rigidly applied res judicata because

Concannon was pro se.     Opening Br. 8-14; Reply Br. 1.   The Court

rejects Concannon’s arguments.    Consistent with the discussion

below, the ALJ did not constructively reopen the 2012 SSDI

claim, and the decision not to do so was discretionary and not

subject to judicial review.    As for the matter of Concannon

being pro se, Concannon has relied on inapposite case law, and

he has not presented any constitutional violation to warrant

this Court’s consideration of a claim otherwise not subject to

judicial review.

          A. Applicable Law

            District courts have jurisdiction to review “final

decision[s]” of the Commissioner under 42 U.S.C. § 405(g).

Whether or not to reopen a previously-adjudicated claim for


                                  11
benefits is “purely discretionary and is therefore not

considered a ‘final’ decision within the meaning of § 405(g).”

Krumpelman v. Heckler, 767 F.2d 586, 588 (9th Cir. 1985) (citing

Davis v. Schweiker, 665 F.2d 934, 935 (9th Cir. 1982)); see also

Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995) (“As a

general matter, the Commissioner’s refusal to reopen her

decision as to an earlier period is not subject to judicial

review.”).     “District courts, therefore, have no jurisdiction to

review a refusal to re-open a claim for disability benefits or a

determination that such a claim is res judicata.”      Krumpelman,

767 F.2d at 588.

          There is an exception to this rule “where the

Commissioner considers ‘on the merits’ the issue of the

claimant’s disability during the already-adjudicated period.”

Lester, 81 F.3d at 827 n.3 (quoting Gregory v. Bowen, 844 F.2d

664, 666 (9th Cir. 1988)).      When that happens, the ALJ

constructively reopens the prior claim by considering it on the

merits, which then renders the prior claim reviewable by the

district court.     See id.   But “[w]here the discussion of the

merits is followed by a specific conclusion that the claim is

denied on res judicata grounds, the decision should not be

interpreted as re-opening the claim and is therefore not

reviewable.”     Krumpelman, 767 F.2d at 589.



                                   12
          Even where the ALJ does not constructively reopen the

prior claim, the Ninth Circuit has recognized that “res judicata

principles should not be so rigidly applied as to ‘contravene an

overriding public policy or result in manifest injustice.’”        Id.

at 588 (quoting Thompson v. Schweiker, 665 F.2d 936, 940-41 (9th

Cir. 1982)).   Thus, this circuit has recognized certain

exceptions to a district court’s general lack of jurisdiction.

Specifically, “[w]here the record is patently inadequate to

support the findings the ALJ made, application of res judicata

is tantamount to a denial of due process.”    Id. (quoting

Thompson, 665 F.2d at 941).    Otherwise, absent a constitutional

challenge, district courts lack jurisdiction to review the

Commissioner’s denial of a petition to reopen a claim.       See

Califano v. Sanders, 430 U.S. 99, 108-09 (1977) (holding that

court lacked subject-matter jurisdiction to review denial of a

petition to reopen because the appeal was not “one of those rare

instances” where the denial “is challenged on constitutional

grounds”).

       B. The ALJ’s Decision

          The ALJ applied the doctrine of res judicata to

dismiss Concannon’s claims to the extent that they were already

decided back in 2012.   See AR 16.    The ALJ described the July

23, 2012 determination, which was administratively final because

Concannon did not request review within the relevant period.

                                 13
Id.    After concluding that Concannon “had the mental capacity to

understand the procedures for requesting review” and that none

of the regulatory conditions in 20 C.F.R. § 404.988 for

reopening existed, the ALJ declined to reopen the 2012 claims.

Id. at 16-17.     In doing so, he explicitly stated that

Concannon’s “rights on the same facts and on the same issues are

involved and the doctrine of res judicata applies.”            Id. at 17.

Therefore, the ALJ clarified, “the previous determination

remains final and binding.”       Id.

           C. The Parties’ Arguments

             Concannon challenges the ALJ’s refusal to reopen the

July 23, 2012 determination that Concannon was not disabled up

to his date last insured, March 31, 2010.          See Opening Br. 8-11.

Concannon’s argument is two-fold.         See Reply 2-7.     He first

argues that the Commissioner has waived the res judicata defense

by constructively reopening the 2012 SSDI claim. 4/          Opening Br.

9.    According to Concannon, the ALJ ruled “on the merits as to

whether [Concannon] should be awarded SSDI benefits prior to his

2010 date last insured” and “admitted all of the records” of the



      4/ Concannon partially relies on unpublished Ninth Circuit case
Copeland v. Barnhard, 41 F. App’x 914, 916 (9th Cir. 2002) for this point.
Opening Br. at 8-9. As the Commissioner points out, Copeland is an
unpublished case from 2002 and therefore violates Ninth Circuit Rule 36-
3(c)(3), which prohibits cites to unpublished dispositions and orders issued
before January 1, 2007, except for certain purposes or circumstances not
relevant here. Regardless, the Court need not rely on Copeland, as other
cases discussed below sufficiently provide the relevant framework for the
constructive reopening of a claim.

                                     14
prior claim into the record.     Id.   Much of this argument hinges

on the ALJ’s single statement at the very end of the decision

that “[t]he reconsideration determination dated July 6, 2016

remains the final determination with respect to [the 2012

claims].”    AR 26; see also Opening Br. 9.     Concannon’s second

argument is that, because he was unrepresented by counsel in his

2012 claims, res judicata should not bar reconsideration of

those claims.     Id. at 9-10; Reply 4-7.

            In response, the Commissioner argues that the ALJ did

not consider the merits of the previously-adjudicated period and

that he in fact expressly declined to do so.      Ans. Br. 11-12.

According to the Commissioner, “[t]he ALJ limited his analysis

to evidence of Concannon’s functioning in 2014, 2016, and 2017,

and not once in his findings of fact and conclusions of law does

he discuss any evidence prior to March 31, 2010 (AR 19-27).”

Id. at 12.     Even though the ALJ included records from the prior

2012 claims, the Commissioner contends that ALJ did not consider

that disability period “on the merits.”      Id. at 13-14.   As to

the ALJ’s concluding statement purporting to render the July

2016 decision the final one, the Commissioner contends that this

is a typographical error.     In his Answering Brief, the

Commissioner does not address Concannon’s arguments related to

his status as an unrepresented claimant during the earlier

claims.     See generally Ans. Br. 9-14.    When asked about this at

                                  15
the hearing, the Commissioner argued that the cases Concannon

relies on are factually distinguishable and that the ALJ applied

the proper framework for deciding whether good cause exist ed for

missing the deadline to request review.

       D. Analysis

          Having carefully reviewed the parties’ briefing and

the relevant case law on this issue, the Court holds that (1)

the ALJ did not constructively reopen the 2012 SSDI claim, and

(2) the ALJ’s decision not to reopen the 2012 claims is not

subject to judicial review and no exception applies.

             i. Whether the ALJ De Facto Reopened the 2012 SSDI
                Claim

          As stated, this Court generally lacks jurisdiction to

review an ALJ’s decision not to reopen a previously -adjudicated

claim for benefits.   See Krumpelman, 767 F.2d at 588.     Concannon

suggests that the ALJ here constructively reopened the 2012 SSDI

claim, thus bringing it within this Court’s purview.     The Court

disagrees.   An ALJ constructively reopens a claim only by

considering the prior claims relevant to the already-adjudicated

period “on the merits.”   See Lester, 81 F.3d at 827 n.3.     The

ALJ here plainly did not do so.

          The ALJ made clear in his decision that he was

applying res judicata and declining to reopen the 2012 claims :

          The [ALJ] has compared the evidence considered
          in reaching the previous determination with

                                  16
           that relating to the claimant’s current claim.
           Based on this comparison, the [ALJ] finds that
           no new and material evidence has been
           submitted and that there has been no change in
           statute, regulation, ruling or legal precedent
           concerning the facts and issues ruled upon in
           connection with the previously adjudicated
           period. The record does not contain new and
           material    evidence   that    discusses   the
           claimant’s functioning prior to the date last
           insured. Additionally, as already stated, the
           claimant’s insured status expired prior to the
           previous determination.      Accordingly, the
           claimant’s rights on the same facts and on the
           same issues are involved and the doctrine of
           res judicata applies.

AR 17 (ALJ decision).      As the Commissioner points out in his

Answering Brief, the ALJ’s decision is also devoid of any

factual findings or legal conclusions related to the period

predating March 31, 2010.5/       See Ans. Br. 12-13; AR 16-27.

           Regardless, the ALJ was unequivocal that the earlier

2012 determination “stands as the final decision of the

Commissioner of Social Security” and that res judicata barred

reconsideration of the prior claims.         AR 17; cf. Krumpelman, 767

F.2d at 589 (holding that the ALJ did not de facto reopen the

application because his decision explicitly refused to address

the merits); Needham v. Astrue, No. 2:12-cv-01147-AC, 2014 WL

4983653, at *7 (D. Or. Oct. 6, 2014) (holding that the



      5/ The Court acknowledges the reference to the GAF score from 2009 but
agrees with the Commissioner that the ALJ gave the scores “very little
weight.” AR 23; see also Ans. Br. 12 n.6. A review of the ALJ’s decision
certainly does not lead to the conclusion that this discussion amounted to a
review of the previously-adjudicated period “on the merits.”

                                     17
Commissioner did not reopen prior disability claim when “[t]he

ALJ did not delve deeply into the merits of Claimant’s first

claim, and specifically concluded that Claimant’s petition to

reopen was denied on the basis of res judicata”).            Indeed,

because the decision otherwise makes clear that it is the 2012

determination that represents the final decision, the only

logical explanation for the ALJ’s single, unexplained reference

to the July 2016 date is that it is an error.6/           The Court

declines to read this single statement in isolation.

Considering the totality of the ALJ’s decision and analysis, the

Court holds that the ALJ did not constructively reopen the 2012

SSDI claim by considering the pre-2010 time period “on the

merits.”

            ii. Whether the ALJ’s Decision Not to Reopen the 2012
                Claims is Subject to Judicial Review

            Having found that the ALJ did not constructively

reopen the 2012 SSDI claim, the Court now turns to whether any

recognized exception applies to bring the ALJ’s refusal to

reopen the prior claims within this Court’s jurisdiction.

Concannon’s argument on this point fares no better than his

first.




      6/  Not to mention, the Appeals Council later clarified that the
“earlier determination dated July 23, 2012 about that [earlier] period stands
as the final decision of the Commissioner of Social Security.” AR 1-2.

                                     18
          That Concannon was unrepresented by counsel in the

2012 claims does not in itself operate to subject the ALJ’s

decision to this Court’s review.       Concannon contends that “the

Ninth Circuit has repeatedly held, ‘Nor is res judicata to be

applied where the claimant was unrepresented by counsel at the

time of the prior claim.’”    Opening Br. 10 (quoting Lester, 81

F.3d at 827-28).     Concannon’s reliance on Lester for this

“unrepresented by counsel” rationale is misplaced.       Lester

involved different circumstances; it addressed the presumption

of continuing non-disability with respect to the unadjudicated

period after the date of the prior decision.      See Lester, 81

F.3d at 827.    In other words, Lester addressed “[t]he

Commissioner’s authority to apply res judicata to the period

subsequent to a prior determination”—which the court noted is

“much more limited” than the Commissioner’s authority to apply

res judicata to the period “up to the date of the earlier

decision.”     Id. (second emphasis added); see also Martinez v.

Colvin, No. 13-cv-00985-MEJ, 2014 WL 2967600, at *7 (N.D. Cal.

July 1, 2014) (distinguishing the exceptions between barring a

claim extending to the period after the prior decision and a

claim up to the prior decision).

          At issue here is the latter situation:      The ALJ

applied res judicata only to bar reconsideration of a claim

extending up to the date of the prior determination.      He did not

                                  19
apply res judicata prospectively to an unadjudicated period

subsequent to the 2010 date the prior determination addressed.7/

Thus, the “much more limited” authority of the Commissioner

discussed in Lester and relied on by Concannon does not apply

here.

           Concannon also relies on Gregory v. Bowen, 844 F.2d

664 (9th Cir. 1988).      See Opening Br. 9-11.       In Gregory, the

Ninth Circuit declined to give res judicata effect to a prior

decision, citing at least three different bases for doing so.

First, the claimant’s later application raised an entirely new

issue of “psychological impairments.”           844 F.2d at 666.    Second,

“[b]ecause [the claimant] was not represented by counsel when

she filed her [earlier] claim, the rigid application of res

judicata would be undesirable.”           Id.   And, finally, the ALJ had

effectively reopened the earlier claim by “considering on the

merits the issue of [the claimant]’s disability during the time

covered by the [earlier] claim,” which “precludes agency

reliance upon res judicata.”        Id.




      7/ Because Concannon was unrepresented in the prior claims, application
of res judicata would be inappropriate if the ALJ had done so. See Lester,
81 F.3d at 827-28; see also McDonald v. Barnhart, No. C 01-03738 WHA, 2002 WL
31663233, at *2 (N.D. Cal. Nov. 19, 2002) (explaining that, if the plaintiff
had shown a change in circumstances, “the Commissioner’s previous
determination as to the earlier claim concerning the earlier time period
should not have res judicata effect as to the subsequent time period”).
Here, however, the ALJ did not presume a continuing non-disability past the
date of the prior 2012 determination. Thus, the exceptions to such a
presumption (unrepresented by counsel or changed circumstances) do not apply.

                                     20
          The Court is not persuaded that the rationale of

Gregory controls here.   Concannon has not pointed to entirely

new circumstances (such as a new disability) or issues raised in

the later application.   Moreover, as discussed supra, the ALJ

here did not de facto reopen the 2012 claims by considering them

on the merits.   Thus, the only similarity with Gregory appears

to be that the claimants were both not represented by counsel.

This Court certainly recognizes and takes seriously the exacting

duty of an ALJ to develop the record and probe for relevant

facts when considering a pro se claimant’s disability claims.

But Concannon has pointed to no authority or policy in support

of his argument that the mere fact that he was unrepresented

precludes the application of res judicata (let alone allows this

Court to review a discretionary agency determination).

          In fact, the ALJ here cited the relevant authority for

deciding whether to reopen a claim, including circumstances

where a claimant is unrepresented.   The ALJ properly applied the

regulation, which in certain cases allows the Commissioner to

reopen a claim within four years upon a showing of “good cause,”

or at any time subject to enumerated conditions.   See 20 C.F.R.

§ 404.988; AR 17; see also Ans. Br. 11 n.4.   The ALJ stated that

none of the enumerated regulatory conditions warranted reopening

of the 2012 claims.



                                21
           He also implied that “good cause” would not warrant

reopening the claims (even though four years had already

passed).   The ALJ explained that Concannon had not sought review

of the July 23, 2012 decision and that “the deadline for

requesting review should not be extended under Social Security

Ruling 9105p because at the time of the previous determination,

[Concannon] had the mental capacity to understand the procedures

for requesting review.”      AR 16.    Ruling 9105p provides that

reopening is appropriate when a claimant is both unrepresented

and “lacked the mental capacity to understand the procedures for

requesting review,” including an inability to read or write,

lack of facility with the English language, limited education,

or any mental or physical condition which limits the claimant’s

ability to thinks for himself.        Concannon has never asserted

that his mental capacity falls within these guiding factors.

           Moreover, none of Concannon’s arguments suggests that

the prior adjudication of the 2012 claims were unfair or that

the record was “patently inadequate” to support the findings .8/

Concannon’s only argument is that, once retained, Concannon’s

counsel “provided medical evidence from treating psychiatrist,


     8/  Notably, Concannon had counsel present at the December 6, 2017
hearing before the ALJ on the 2015 application. AR 34-70. In discussing the
reopening of the 2012 claims and advising that he would not be doing so, the
ALJ even offered counsel an opportunity to give reasons why res judicata
would be unfair. See AR 39 (“[I]f you think it’s wrong or if you have good,
strong argument otherwise, let me know.”). Counsel did not take the ALJ up
on this opportunity. See id.

                                      22
Dr. Rudlowski, as well as records from Dr. Reed supporting both

the initial SSDI and SSI claim.”          Opening Br. 10.    However,

these records, from 2011 through 2017, post-date the relevant

period—through the date last insured in 2010—and Concannon has

pointed to nothing specific in these records to suggest that the

adjudicator’s prior determination would not have been supported

by those records.     See Opening Br. 10 (citing AR 1012-1126,

1149-53, Dr. Reed’s 2011-2017 examinations and 2011-2017 records

of Dr. Rudlowski).      Concannon is effectively asking for a re -do,

which the Court cannot provide absent a showing of a

constitutional deprivation.9/

            Concannon’s Reply Brief shifts its focus to Thompson

v. Schweiker, 665 F.2d 936 (9th Cir. 1982), which Concannon

describes as holding that “res judicata was inappropriate where

the claimant was pro se, and new evidence overlapping the

previously adjudicated time period, which did not support the

ALJ’s findings[,] was submitted.”          Reply Br. 5.   Indeed, the

court in Thompson acknowledges the important considerations of



      9/ Concannon’s only assertion is that “the inclusion of these records
could very well have resulted in a different decision.” Opening Br. 11.
Given that the records did not persuade the ALJ here in considering the 2015
application, the Court finds it unlikely that they would have changed the
outcome for the earlier period. Regardless, this Court declines to disturb
the discretionary determination of the Commissioner absent an alleged
constitutional violation or injustice. See Califano, 430 U.S. at 109
(explaining that a constitutional claim requires something more than a
request for “an additional opportunity to establish that [the claimant]
satisfies the Social Security Act’s eligibility standards for disability
benefits”).

                                     23
an ALJ reviewing the claims of a pro se claimant.            665 F.2d at

941 (“When a claimant is not represented by counsel, the ALJ has

a duty to scrupulously and conscientiously probe into, inquire

of, and explore for all the relevant facts.” (citation and

internal quotation marks omitted)).         But Thompson—in deciding to

remand—cited specific shortcomings in the record and at the

hearing.    See id. (“The ALJ asked Thompson no questions about

his chronic alcoholism at the hearing. Nor did he investigate

the conditions of Thompson’s sheltered environment, his extended

hospitalization, or the minimal work tasks he tried to

accomplish. He made no effort to investigate Thompson’s back

problems or breathing impairment, which had worsened.”).

Concannon has not provided these types of specific concerns to

suggest that the prior adjudication was inadequate.            Id.    Even

though Concannon’s counsel submitted the records of Dr.

Rudlowski overlapping with the prior period through the date

last insured, Concannon has not established that such evidence

compels a different conclusion on the pre-2010 period.               Thus,

absent any alleged constitutional violation, the Court declines

to hold that the ALJ’s invocation of res judicata was improper

or inconsistent with the record such to give Concannon a second

bite at the apple.10/


      10/ Again, the Court is cognizant of the general exception to applying
administrative res judicata when doing so would “contravene an overriding
(Continued . . . )
                                     24
           For the reasons stated, this Court lacks jurisdicti on

to review the ALJ’s decision to the extent that it is based on

res judicata grounds.      It was incumbent on Concannon to timely

challenge the Commissioner’s determination on the 2012 claims

and the Court declines now—nearly eight years later—to disturb

the ALJ’s decision not to reopen those claims.           Cf. Stuckey v.

Weinberger, 488 F.2d 904, 911 (9th Cir. 1973) (“It would be

wrong for the courts to intrude simply because the Secretary,

exercising his discretion, chose not to relieve [the claimant]

of the latter’s neglect.”).       Simply put, because the ALJ’s

refusal to reopen Concannon’s 2012 claims relied on res judicata

and raised no constitutional issues, the decision is not

reviewable by this Court.       The ALJ’s decision therefore stands

in this respect, and the 2012 claims are res judicata for the

period through March 31, 2010.       The Court then turns to whether

the ALJ’s decision on the 2015 SSI claim is supported by the

substantial evidence in the record.

V.   Whether the ALJ Erred in His Assessment of Certain Me dical
     Opinions

           The ALJ considered medical opinions issued by four

doctors: treating psychiatrist Dr. Peter Rudlowski, examining

psychologist Dr. Daniel Reed, and reviewing State agency


public policy or result in manifest injustice.” Krumpelman, 767 F.2d at 588
(quoting Thompson, 665 F.2d at 940-41). The Court can conceive of situations
where a claimant’s unrepresented status could rise to this level, but
Plaintiff has not shown here that such “manifest injustice” has occurred.

                                     25
consultants R. Torigoe, Ph.D. and B. Young, M.D. 11/          AR 23-25.

Concannon takes issue with the weight ascribed to each.

Primarily, he argues that the ALJ erred in failing to properly

weigh the opinions of Dr. Rudlowski and Dr. Reed in accordance

with the criteria set forth in 20 C.F.R. § 416.927(c), and in

failing to consider of all of each doctor’s opinions.             Opening

Br. 12-17.

         A. Standards for Weighing Medical Opinion Evidence

            In assessing whether a claimant is disabled, the ALJ

must “develop the record and interpret the medical evidence.”

Howard v. Barnhart, 341 F.3d 1006, 1012 (9th Cir. 2003) (citing

Crane v. Shalala, 76 F.3d 251, 255 (9th Cir. 1996)).            However,

the ALJ is not obligated to discuss “every piece of evidence”

where the evidence is “neither significant nor probative.”              Id.

            The applicable regulations state that the Agency will

consider all the medical opinions it receives.           See 20 C.F.R. §

416.927(b)-(c).     But in the realm of social security

adjudications, medical opinions are not all created equal:

“Cases in this circuit distinguish among the opinions of three

types of physicians: (1) those who treat the claimant (treating

physicians); (2) those who examine but do not treat the claimant


      11/ The ALJ cited opinion evidence from two other state agency
consultants as well—Drs. N. Shibuya and S. Lau—but their opinions were
limited to Concannon’s physical condition. See AR 19. On appeal, Concannon
challenges the disability designation based not on his physical impairments,
but on his mental impairments.

                                     26
(examining physicians); and (3) those who neither examine nor

treat the claimant (nonexamining physicians).” 12/           Lester, 81

F.3d at 830; see also 20 C.F.R. § 416.927(c)(2).            “Generally,

the opinion of a treating physician must be given more weight

than the opinion of an examining physician, and the opinion of

an examining physician must be afforded more weight than the

opinion of a reviewing physician.”         Ghanim v. Colvin, 763 F.3d

1154, 1160 (9th Cir. 2014) (citing Holohan v. Massanari, 246

F.3d 1195, 1202 (9th Cir. 2001); 20 C.F.R. § 404.1527(c)).

            “Although a treating physician’s opinion is generally

afforded the greatest weight in disability cases, it is not

binding on an ALJ with respect to the existence of an impairment

or the ultimate determination of disability.”            Ukolov, 420 F.3d

at 1004 (citation omitted).        A treating physician’s opinion

should be given controlling weight if the opinion “is well -

supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other

substantial evidence in [the] case record.”           Ghanim, 763 F.3d at

1160 (quoting Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007))

(alteration in original).       “To reject an uncontradicted opinion

of a treating physician, the ALJ must provide ‘clear and



      12/ The Court notes that for claims filed on or after March 27, 2017, the

treating source rule does not apply. See 20 C.F.R. § 416.920c. Because
Plaintiff filed his claim before March 27, 2017, the Court will apply the
treating source factors consistent with the regulation.

                                      27
convincing reasons that are supported by substantial evidence.’”

Id. at 1160–61 (quoting Bayliss v. Barnhart, 427 F.3d 1211, 1216

(9th Cir. 2005)).

          “Even if a treating physician’s opinion is

contradicted, the ALJ may not simply disregard it.”     Id. at

1161.   Rather, to determine how much weight to give a treating

physician’s opinion, the ALJ must consider several factors to

decide how much weight to give a treating doctor’s opinion: the

length of the treatment relationship and frequency of

examination by the treating physician; the nature and extent of

the treatment relationship between the patient and the treating

physician; the supportability of the treating physician’s

opinion with medical evidence; the consistency of the treating

physician’s opinion with the record as a whole; and whether the

treating physician is a specialist.     Id.; see also 20 C.F.R. §

416.927(c)(1)–(6).

          An ALJ may only reject a treating physician’s

contradicted opinions by providing “specific and legitimate

reasons that are supported by substantial evidence.”     Ghanim,

763 F.3d at 1161.    “The ALJ can meet this burden by setting out

a detailed and thorough summary of the facts and conflicting

clinical evidence, stating [his] interpretation thereof, and

making findings.”    Tommasetti v. Astrue, 533 F.3d 1035, 1041

(9th Cir. 2008).     “The ALJ must do more than state conclusions.

                                  28
He must set forth his own interpretations and explain why they,

rather than the doctors’, are correct.”    Garrison v. Colvin, 759

F.3d 995, 1012 (9th Cir. 2014).    “[A]n ALJ errs when he rejects

a medical opinion or assigns it little weight while doing

nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing

it with boilerplate language that fails to offer a substantive

basis for his conclusion.    Id. at 1012–13.

            Similarly, an examining doctor’s opinion is entitled

to greater weight than that of a nonexamining doctor.      Lester,

81 F.3d at 830.    The ALJ must provide clear and convincing

reasons for rejecting the uncontradicted opinion of an examining

doctor.    Id. at 830-31.   And if the opinion is contradicted by

another doctor, the ALJ can only reject it by providing specific

and legitimate reasons that are supported by substantial

evidence in the record.     Id.

            With this framework in mind, the Court considers

whether the ALJ properly weighed the relevant medical opinions.

          B. Whether the ALJ Improperly Rejected the Opinions of
             Treating Psychiatrist Dr. Peter Rudlowski and
             Examining Psychologist Dr. Reed

              i. Medical Opinions and the ALJ’s Analysis

     Dr. Rudlowski is Concannon’s treating psychiatrist and has

been treating Concannon since at least 2008.    See AR 1125.

Records of Concannon’s treatment with Dr. Rudlowski dating back

                                  29
to well before the 2015 application date are included in the

record.   See AR 357-58, 530-61, 569-97, 620-47, 1127-48.       The

record also includes a medical source statement completed by Dr.

Rudlowski in October 2017.   AR 1149-53.     In it, Dr. Rudlowski

opined that Concannon’s condition or treatment would cause more

than three absences per month, and he identified symptoms

including, inter alia, difficulty thinking or concentrating and

distractability.   AR 1149-50.     Dr. Rudlowski stated that

“medications have partially treated depression & anxiety

symptoms” and noted that Concannon had moderate limitations in

maintaining regular attendance, accepting instructions and

responding to criticism from supervisors, getting along with co -

workers or peers, and responding appropriately to changes in a

routine work setting.   AR 1151.

          The ALJ assigned “little weight” to Dr. Rudlowski’s

opinions, calling them “not well supported or generally

consistent with the overall record.”      AR 24-25.   The ALJ

considered Dr. Rudlowski’s opinions to be inconsistent with his

own treatment notes and other medical opinions, and in conflict

with Concannon’s daily activities.      Specifically, the AL J relied

on three reported “activities”:      (1) Concannon had been looking

for a job and considering accompanying his friend to Texas in

2015; (2) Concannon reported going to church and “enjoying it”;

and (3) Concannon reported that he was using an app that allowed

                                   30
him to engage in “virtual stock trading” at a “pretty high

success rate.”   AR 22.

          Dr. Reed, an examining doctor, examined Concannon

several times dating back to at least 2011.     See AR 1121-1126.

Dr. Reed continuously opined that Concannon would be

incapacitated for the next six months.    In his reports, however,

he usually found that Concannon was “cooperative and respectful”

and that his “speech, language, memory, and cognition were all

within normal limits.”    AR 23.

          The ALJ assigned “little weight” to Dr. Reed’s

opinions, noting that the opinions “are not well supported or

generally consistent with the overall record.”    AR 24.   The ALJ

found Dr. Reed’s own findings to be “inconsistent with his

limitations.”    Id.   The ALJ went on to rely on the same three

daily activities he relied on to discount Dr. Rudlowski’s

opinions, discussed above.

           ii. The Parties’ Arguments

          Concannon’s arguments with respect to Dr. Rudlowski’s

and Dr. Reed’s opinions can be broken down into three main

points.   First, Concannon argues that the ALJ failed to consider

all the factors under 20 C.F.R. § 416.927(c).    Opening Br. 13 -

14.   Second, he argues that the ALJ failed to consider all of

the opinions, ignoring some completely.    Id. at 14-15.   And



                                   31
third, he argues that the ALJ failed to give specific and

legitimate reasons to reject the opinions.   Id. at 17-22.

          The Commissioner replies that the ALJ is the final

arbiter and charged with resolving any ambiguities.    Ans. Br.

14.   He asserts that the ALJ gave specific and legitimate

reasons for explaining the weight afforded to Dr. Rudlowski’s

and Dr. Reed’s opinions.   According to the Commissioner, the ALJ

rightly noted inconsistencies between Dr. Rudlowski’s 2017

medical source statement and his ongoing treatment notes,

between Dr. Reed’s conclusions of incapacitation and his own

notations, and between both of these and Plaintiff’s self-

reported daily activities.   Id. at 16-17, 21 n.8.    The

Commissioner seems to acknowledge that the record could

plausibly support a reading in favor of disability, but he

argues that “the ALJ presented an equally, if not more,

plausible reading, by highlighting the consistent evidence of

good functioning, improvement with treatment, and daily

activities inconsistent with claims of inability to focus on

simple work or get along with others.”   Id. at 19.   Thus, the

Commissioner says, because this record could support eit her

outcome, the Court must affirm the ALJ’s decision.    See id. at

19-20.




                                32
          The Court will address each of Concannon’s arguments

in turn, which generally apply to the opinions of both Dr.

Rudlowski and Dr. Reed.

         iii. Failure to Consider Factors in 20 C.F.R. §
              416.927(c)

          The Court holds that the ALJ gave proper consideration

to the factors in 20 C.F.R. § 416.927(c).   While Concannon is

right that the ALJ did not analyze explicitly every single

factor here, Opening Br. 13-14, he was not required to do so.

Yantos v. Berryhill, No. 15-cv-02733, 2018 WL 899126, at *6

(S.D. Cal. Feb. 14, 2018).   In fact, “the ALJ is not required to

make an express statement that []he considered all these

factors., nor need []he explicitly analyze them in h[is]

decision.”   Kekaula v. Berryhill, Civ. No. 17-0051 ACK-KJM, 2018

WL 3146590, at *4 (D. Haw. June 27, 2018) (internal citation and

quotation marks omitted).

          The ALJ’s decision reflects that while he may not have

explicitly walked through his analysis of each of the regulatory

factors, he did consider them.   Indeed, the ALJ implicitly

recognizes the treatment relationship between Dr. Rudlowski and

Concannon.   The ALJ cites several treatment records between 2015

and 2017, and while he does not state outright that Dr.

Rudlowski had been treating Concannon since 2008, he spends a

significant portion of his decision detailing not only Dr.


                                 33
Rudlowski’s medical source statement, but his ongoing

conclusions in his treatment records as well.   The ALJ does the

same for Dr. Reed, listing the several examinations, his

findings, and his ultimate findings of incapacitation for the

next six months.   See AR 23-24.

           It is apparent from the ALJ’s decision that he has

considered and properly weighed the doctors’ proffered

limitations, while also accounting for another § 416.927(c)

factor: the supportability and consistency of the medical

opinion.   See 20 C.F.R. § 416.927(c)(3)-(4).   As for the

specialization factor, see id. § 416.927(c)(5), it would have

been unhelpful to flag the specializations when all four

doctors—Dr. Rudlowski, Dr. Reed, Dr. Torigoe, and Dr. Young—are

all plainly mental health specialists.   See AR 21-25

(identifying doctors).

           The ALJ’s decision adequately reflects consideration

of the regulatory factors.   For that reason, the Court finds no

legal error on this point.

           iv. Failure to Consider All Medical Opinions

           Turning now to Concannon’s argument that the ALJ erred

in failing to consider all of Dr. Rudlowski’s and Dr. Reed’s

medical opinions, Opening Br. 14-15, the Court again finds no

error.   Concannon assumes that an ALJ not addressing all the

contents of an opinion means that he did not consider the entire

                                   34
opinion.   The Court rejects this assumption.   The ALJ’s decision

makes clear that he accounted for many of Dr. Rudlowski’s

limitations and Dr. Reed’s findings—to the extent that they were

consistent with the overall record—in assigning the RFC.       See AR

25 (discussing RFC limitations including Concannon being limited

to simple tasks, working in a non-public environment, and

limited to occasional interaction with coworkers and

supervisors).

           An ALJ need not address every aspect of a medical

opinion or testimony when analyzing for disability benefits.

See Glenn v. Comm’r of Soc. Sec. Admin, No. CV-16-04268-PHX-DGC,

2017 WL 4349394, at *5 (D. Ariz. Oct. 2, 2017) (“It is

impractical for an ALJ to address every finding and every

statement in the record.”).   Here, the Court is satisfied with

the ALJ’s overview of Dr. Rudlowski’s medical source statement

and his opinions reflected in years of treatment notes, as well

as of Dr. Reed’s findings.    In particular, the ALJ patently

relied on the limitations and shortcomings recognized by Dr.

Rudlowski when assigning the appropriate RFC.    It would be

unworkable to require ALJs to explicitly restate every part of

every opinion.   These items are in the record for a reason, and

it not error to provide a summary—as opposed to a word-for-word

iteration—of the findings.



                                 35
            Here, the ALJ’s findings and RFC designation reflect

that he properly considered and weighed the medical opinions.

Thus, the Court finds no error here.

              v. Failure to Give Specific and Legitimate Reasons
                 for Discounting Medical Opinions

            Concannon does not contest the fact that the ALJ

provided specific reasons for limiting the weight he afforded to

Dr. Rudlowski’s and Dr. Reed’s opinions.          Instead, Concannon

takes issue with the legitimacy of the reasons provided.             See

Opening Br. 17-20.      Because Concannon seems to address this

issue in two parts, the Court will do the same.           First, did the

ALJ err by viewing periods of symptom improvement in isolation

to treat them as a basis for a finding of non-disability?             And

second, did the ALJ err by considering Concannon’s daily

activities to be legitimate reasons for rejecting Dr.

Rudlowski’s and Dr. Reed’s contradicted opinions?

            Where, as here, a treating or examining doctor’s

opinion is “contradicted by another doctor's opinion, an ALJ may

only reject it by providing specific and legitimate reasons that

are supported by substantial evidence.”13/         Cf. Garrison, 759

F.3d at 1012 (quoting Ryan, 528 F.3d at 1198); Lester, 81 F.3d

at 830.   In doing so, “it is error for an ALJ to pick out a few



      13/ As the ALJ recognized, Dr. Rudlowski’s and Dr. Reed’s opinions are
contradicted by the opinions of State agency consultants Dr. Torigoe and Dr.
Young. See AR 25.

                                     36
isolated instances of improvement over a period of months or

years and to treat them as a basis for concluding a claimant is

capable of working.”   Garrison, 759 F.3d at 1017.   Where there

is a longitudinal picture of the claimant’s therapeutic

progress, an ALJ should consider the claimant’s “overall well-

being and the nature of her symptoms.”     Id.

          Here, the ALJ did not selectively rely on findings on

Concannon’s capabilities to the exclusion of findings on

Concannon’s limitations.   Rather, the ALJ carefully compared the

Dr. Rudlowski’s conclusions in his 2017 report supporting more

restrictive limitations, with his own treatment notes and 2016

reports by two state agency consultants.    He also weighed and

considered other 2015-2017 records showing less-restrictive

limitations and more controlled symptoms, as well as Dr. Reed’s

observations in his examination reports.    Based on this

comparison, the ALJ crafted an RFC accounting for Concannon’s

limitations.

          For example, the agency reports of Dr. Young and Dr.

Torigoe showed that Concannon “could sustain adequate

concentration, persistence, or pace for a variety of tasks,

under ordinary supervision” and that he is “capable of

interacting with supervisors, the public, and coworkers with

limited social contact.”   AR 25 (citing AR 105-16, 132-44).      And

many of Dr. Rudlowski’s prior treatment records throughout the

                                37
relevant period suggested limited or no panic attacks and mild

depression.    See AR 25.   Moreover, Dr. Reed had seen Concannon

several times throughout the relevant period and concluded that

Concannon’s speech, language, memory, and cognition were all

within normal limits and that Concannon was generally

“cooperative and respectful.”    AR 24.

          As the Commissioner points out, the ALJ considered and

weighed these varying opinions to understand the overall picture

of Concannon’s abilities and limitations throughout the relevant

period, and he made a determination based on those opinions to

assign an appropriate RFC.     Cf. Tommasetti, 533 F.3d at 1041

(explaining that the ALJ properly gives specific and legitimate

reasons by providing a “detailed and thorough summary of the

facts and conflicting clinical evidence, stating [his]

interpretation thereof, and making findings”).     It is the job of

the ALJ—not this Court—to weigh the factual evidence and make

credibility determinations.    The Court thus rejects Concannon’s

contention that the ALJ improperly relied on isolated periods of

improvement.

          Turning to the ALJ’s reliance on Concannon’s daily

activities, the Court cannot say that the ALJ’s findings are not

supported by the substantial evidence.    Concannon argues that

the ALJ erroneously relied on a few cherry-picked points

regarding Concannon’s capabilities and activities.    Opening Br.

                                  38
17-20.    The ALJ relied on (1) other medical opinions, records,

and treatment notes; (2) Concannon’s prior self-reporting of his

regular church attendance and his ability to successfully

participate in virtual stock trading, and (3) Concannon’s 2015

statements that he intended and was making plans to get a job

and to travel to the mainland.    AR 23-25.

           As stated, an ALJ may only reject a treating or

examining doctor’s contradicted opinions by providing “specific

and legitimate reasons that are supported by substantial

evidence.”    Ghanim, 763 F.3d at 1161.   An inconsistency between

a treating or examining doctor’s opinion and a claimant’s daily

activities may be a specific and legitimate reason to discount a

treating physician’s opinion where “a holistic review of the

record supports this finding.”    Belmontez v. Colvin, No. ED CV

14-1590-PLA, 2015 WL 2063945, at *5 (C.D. Cal. May 4, 2015)

(citing Ghanim, 763 F.3d at 1162).    But the Ninth Circuit has

clarified that a claimant “need not be completely incapacitated

to receive benefits.”    Ghanim, 763 F.3d at 1162.   And many daily

activities are not “easily transferrable to what may be the more

grueling environment of the workplace, where it might be

impossible to periodically rest or take medication.”     Orn, 495

F.3d at 639 (quoting Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.

1989)).    Thus, when a claimant’s activities are “not in tension



                                 39
with the opinions of his treating providers,” the ALJ may not

discount those opinions.      Ghanim, 763 F.3d at 1162-63.

           The Ninth Circuit has clarified that an “occasional

indicia of improvement” or some “minimal capacity” to perform

basic activities is not “an adequate evidentiary basis to reject

the opinions of a treating physician or other treating

providers.”    Id. (footnote omitted).       The court has also

cautioned against finding daily activities inconsistent with a

claimant’s purported symptoms or limitations “because

impairments that would unquestionably preclude work and all the

pressures of a workplace environment will often be consistent

with doing more than merely resting in bed all day.” 14/

Garrison, 759 F.3d at 1016 (citing Smolen v. Chater, 80 F.3d

1273, 1284 n.7 (9th Cir. 1996); Fair, 885 F.2d at 603).

           Here, the Court holds that a “holistic review of the

record” shows that the ALJ’s findings are consistent with the

substantial evidence in the record and that his provided reasons

for discounting certain of Dr. Rudlowski’s and Dr. Reed’s

     14/  Whether daily activities are inconsistent with a claimant’s
purported symptoms or a doctor’s opinion is inherently a factual inquiry. In
some cases, the Ninth Circuit has held that a claimant’s participation in
basic activities or household chores is not enough to conclude he is not
disabled, and in others it has held that such activities are evidence of
inconsistency. Compare Ghanim, 763 F.3d at 1161-63 (holding that ALJ erred
in using claimant’s household chores and occasional socialization to
undermine opinions of treating providers) and Garrison, 759 F.3d at 1015-16
(holding that ALJ erred in using claimant’s activities—talking on the phone,
preparing meals, caring for her daughter—to undermine symptom testimony),
with Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012) (affirming ALJ’s
determination that claimant’s purported “inability to tolerate even minimal
human interaction was inconsistent with her daily activities”).

                                     40
opinions are specific and legitimate.    For Dr. Rudlowski, the

ALJ began by summarizing his opinions but went on to cite

specific portions of the record—including Dr. Rudlowski’s own

treatment notes—showing that Concannon’s depression symptoms

were “mild,” his panic attacks were minimal, and his symptoms

were generally controlled.   AR 24-25.   The ALJ also noted the

findings of examining Dr. Reed, which showed that Concannon was

“cooperative and respectful” and that his “speech, language,

memory, and cognition were all within normal limits.”    AR 25.

The inconsistencies between Dr. Rudlowski’s own treatment notes

and his ultimate conclusions, and between Dr. Reed’s findings

and his conclusion of incapacity, are legitimate reasons for

undermining the opinions.    Making such credibility

determinations and interpreting the facts in the record are

tasks of the ALJ, not this Court.

          As to Concannon’s daily activities, the ALJ carefully

cited the record to emphasize Concannon’s enjoyment of regularly

attending church, his “high success rate” in the virtual trading

of stocks, and his intent to find a job and travel to Texas in

2015.   AR 25.   The Court accepts the first two activities—

attending church and trading stocks—as legitimate reasons for

discounting the doctors’ opinions.    As to the third activity—

Concannon’s stated desires to find a job and travel to the

mainland—the Court rejects this except to the extent that these

                                 41
desires conflict with Dr. Rudlowski’s opinions about Concannon’s

apparent lack of motivation, including to leave his home, and

his inability to tolerate even minimal interaction.

          Concannon’s attendance at church and ability to

participate in virtual stock trading are consistent with the

substantial evidence in the record and provide a legitimate

basis for disputing Dr. Rudlowski’s and Dr. Reed’s opinions.

Cf. Molina v. Astrue, 674 F.3d 1104, 1113 (9th Cir. 2012)

(holding that claimant’s ability to take walks, attend church,

and go shopping were inconsistent with her purported “inability

to tolerate even minimal human interaction”).   While the Court

recognizes that many of these citations in the ALJ’s decision

come from a compressed period and a few select records between

mid-2015 and early 2016, an examination of the record as a whole

for those and even later time periods suggest that these points

are consistent with the overall picture of Plaintiff as a

church-going member of the community who was engaging his stock

trading skills—which he learned from his prior work as a

stockbroker—and building up to at least some social

interactions.   See, e.g., AR 1142 (reporting Plaintiff was

swimming at his neighborhood pool and “going to the lagoons at

Koolina”); AR 1143 (reporting that Plaintiff was going to church

and a birthday party); AR 1146-47 (reporting that Plaintiff was

discussing with Dr. Rudlowski “other venues to increase his

                                42
social interaction” and the possibility of joining a tennis

league).   Although the ALJ did not cite all of these instances

or activities specifically, they and other cites from the record

offered by the Commissioner serve as examples of the three main

buckets of “activities” recognized by the ALJ.    Cf. Warre v.

Comm’r of Social Sec. Admin., 439 F.3d 1001, 1005 n.3 (9th Cir.

2006) (rejecting argument that Commissioner was supplying post-

hoc rationalization even though the ALJ did not cite the

evidence at issue, noting that “[t]he Commissioner is not asking

this court to invent a new ground of decision; rather, the

[evidence] simply is additional support for the Commissioner's

and the ALJ's position”).

           The ALJ also used ongoing treatment notes in the

record and Concannon’s activities to show support for his

conclusion that Concannon “could interact with coworkers and

supervisors on an occasional basis.”   AR 22.   While the Opening

Brief portrays Concannon as unable to interact with others a nd

so anxious that he is generally uncomfortable leaving his home,

the ALJ’s interpretation of the record of someone with benign

symptoms who is able to engage in the community by attending

church and occasional social events and to exercise his mind

through virtual stock trading, is at least equally plausible.

See Molina, 674 F.3d at 1113 (holding that ALJ’s finding that

the “claimed inability to tolerate even minimal human

                                43
interaction was inconsistent with [claimant’s] daily activities

during the disability period” was supported by the substantial

evidence).     The record supports the interpretation put forth by

the Commissioner that after Plaintiff’s previous unhealthy

relationship ended and he moved in with a friend, he experienced

a better emotional climate and his symptoms were generally

improved and managed during the majority of the disability

period.15/    See, e.g., AR 627-636.      A holistic review of the

record simply does not show the level of incapacity or

commensurate level of deterioration to match the ultimate

conclusions of Dr. Rudlowski or Dr. Reed.

             In the same vein, Concannon’s ability to participate

in the virtual stock trading at a high success rate in

particular at least “suggests that he could perform simple tasks

with ease.”    AR 22.    In that sense, Concannon’s stock trading is

inconsistent with Dr. Rudlowski’s opinions to the extent that

they conclude that Concannon has “[s]eriously limited

functioning [that] [p]reclud[es] full-time employment requiring

functioning” in remembering work-like procedures, understanding

and remembering very short and simple instructions, and making

simple work-related decisions.        AR 1151.    The ALJ’s reliance on



      15/ The Court notes that the ALJ did not specifically cite these aspects
of the record. While this additional context provides additional support for
the ALJ’s decision, the Court has not weighted them to the extent that they
are post-hoc rationalizations offered by the Commissioner.

                                     44
Concannon’s virtual stock trading to discount certain of Dr.

Rudlowski’s opinions—primarily with respect to Concannon’s

ability to complete simple tasks—is therefore sufficiently

legitimate.    For the other parts of the opinions, the ALJ

adequately explain inconsistencies by relying on other

activities, treatment notes, and conflicting medical opinions.

          For his final reason for discounting Dr. Rudlowski’s

and Dr. Reed’s opinions, the ALJ points to statements by

Concannon in 2015—just before and after the application date—

suggesting that Concannon wished to travel and find a job, and

in 2016 stating that he wanted to be a stock broker again.     The

Court generally rejects these statements as legitimate for

discounting Dr. Rudlowski’s opinions on Concannon’s work

limitations.    For one thing, some of these statements pre-date

the application date.    But even putting that fact aside, Dr.

Rudlowski and Dr. Reed never suggest that Concannon is immobile

or unable to do anything.    That said, Concannon’s desire to be

able to work or engage more is inconsistent with Dr. Rudlowski’s

findings that Plaintiff struggles with motivation and a

debilitating fear of leaving his home.    The Court thus rejects

the ALJ’s reliance on Concannon’s desires to travel with a close

friend or to eventually work again as reasons to reject medical

opinions, except to the extent that those desires conflict with

opinions that Concannon largely lacks motivation.

                                 45
            For these reasons, the Court concludes that the ALJ

did not err because he provided specific and legitimate reasons

for rejecting Dr. Rudlowski’s and Dr. Reed’s opinions.

VI.   Whether the ALJ Erred in His Credibility Finding

            Finally, Concannon argues that the ALJ erred in

finding that his testimony was not entirely credible.       For many

of the same reasons the ALJ rejected the medical opinions

discussed above, the ALJ discounted Concannon’s symptom

testimony as inconsistent with his daily activities.     The Court

holds that substantial evidence supports the ALJ’s decision to

give limited weight to Concannon’s characterization of his

symptoms.

            “In assessing the credibility of a claimant’s

testimony regarding subjective pain or the intensity of

symptoms, the ALJ engages in a two-step analysis.”      Molina, 674

F.3d at 1112 (citing Vasquez v. Astrue, 572 F.3d 586, 591 (9th

Cir. 2009)).    “First, the ALJ must determine whether there is

‘objective medical evidence of an underlying impairment which

could reasonably be expected to produce the pain or other

symptoms alleged.’”    Id. (quoting citing Vasquez, 572 F.3d at

591).   “If the claimant has presented such evidence, and there

is no evidence of malingering, then the ALJ must give ‘specific,

clear and convincing reasons’ in order to reject the claimant’s

testimony about the severity of the symptoms.”    Id.

                                 46
            “‘The ALJ must specifically identify what testimony is

credible and what testimony undermines the claimant’s

complaints.’”    Vertigan v. Halter, 260 F.3d 1044, 1049 (9th Cir.

2001) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d

595, 599 (9th Cir. 1999)).         “The fact that a claimant’s

testimony is not fully corroborated by the objective medical

findings, in and of itself, is not a clear and convincing reason

for rejecting it.”       Id.     In addition, “[a] finding that a

claimant’s testimony is not credible must be sufficiently

specific to allow a reviewing court to conclude the adjudicator

rejected the claimant’s testimony on permissible grounds and did

not arbitrarily discredit a claimant’s testimony regarding

pain.”   Brown-Hunter v. Colvin, 806 F.3d 487, 493 (9th Cir.

2015).   “In reaching a credibility determination, an ALJ may

weigh inconsistencies between the claimant’s testimony and his

or her conduct, daily activities, and work record, among other

factors.”    Bray, 554 F.3d at 1227.

            Here, the ALJ started by detailing Concannon’s symptom

testimony related to his anxiety, depression, opioid dependence,

and ADHD.    AR 21-22.         The ALJ then concluded at step one that

Concannon’s medically determinable impairments could reasonably

be expected to cause the alleged symptoms.         AR 22.   At step two,

the ALJ found that Concannon’s statements concerning the

“intensity, persistence and limiting effects of these symptoms

                                       47
are not entirely consistent with the medical evidence and other

evidence in the record . . . .”     AR 22.

          The ALJ made specific findings in support of his

decision to reject Concannon’s testimony.     The ALJ observed

that, according to these reports, Concannon reported no re cent

panic attacks.   AR 22.   The ALJ noted that the record “revealed

enough symptom control” for Concannon to attend church and

“sustain sufficient focus to enjoy sermons.”     AR 22 (citing

Rudlowski’s 2015 records reporting that Concannon was attending

church and “really enjoying it”).      In assessing Concannon’s

credibility and his true ability to complete simple tasks, t he

ALJ questioned Concannon’s testimony that he had become

disinterested in the stock market since he stopped working as a

stock trader back in 2006.    The ALJ discussed Concannon’s

apparent success playing on the virtual stock trading app,

observing that the record indicates Concannon’s ability to

follow companies and make excellent investing decisions with a

good return, even though he does not actually invest real money.

AR 22.   Finally, the ALJ cited Concannon’s 2015 self-reporting

that he was looking for work and may soon be traveling to the

mainland to “do some housesitting.”     AR 22 (citing 2015 records

of Dr. Rudlowski).

          The ALJ’s reading of the record as conflicting to some

degree with Concannon’s own characterization of his symptoms is

                                  48
supported by the substantial evidence.    As the Commissioner

states, at best “Concannon has offered only a competing

interpretation of the record,” which is insufficient to warrant

remand under the deferential standard of review.    Ans. Br. at

25.

          The ALJ could not reject Concannon’s testimony as to

the severity of his symptoms solely because it was not

corroborated by objective evidence.    Light v. Soc. Sec. Admin.,

119 F.3d 789, 792 (9th Cir. 1997).    Here, however, the ALJ

properly concluded that Concannon could work with certain

limitations based in part on Concannon’s activities of daily

living.   These activities include Concannon’s attendance at

church, his success in virtual stock trading, and his stated

intentions that he was looking for a job and planned to travel

to the mainland to housesit with a friend.    See AR 24-25.

Although the Court largely rejected Concannon’s stated desires

to travel or work as legitimate reasons for discounting medical

opinions, except to extent that they conflicted with opinions

that he lacked motivation, they do show—along with Concannon’s

other activities discussed above (attending church and a party,

participating in virtual online trading, swimming at the

neighborhood pool, and considering joining a tennis league)—some

inconsistency with his stated symptoms and capabilities during

the period in question.

                                49
           “Engaging in daily activities that are incompatible

with the severity of symptoms alleged can support an adverse

credibility determination.”   Trevizo v. Berryhill, 871 F.3d 664,

682 (9th Cir. 2017) (quoting Ghanim, 763 F.3d at 1165).     To find

a claimant not credible, an ALJ may consider conflicts between a

claimant’s testimony and her own conduct or internal

contradictions in her testimony.     Light, 119 F.3d at 792.   Such

contradictions can include testimony that a claimant is unable

to work, contradicted by evidence that a claimant is able to

engage in substantial other activities of daily living.     Batson

v. Comm’r of Social Sec. Admin., 359 F.3d 1190, 1196 (9th Cir.

2004).

           Here, the ALJ considered Concannon’s testimony

regarding his limitations as whole, together with his prior

statements made to his doctors about his daily activities.     The

ALJ recognized that although Concannon had certain limitations

stemming from his psychological impairments, he was capable of

being in public and managing simple tasks, as shown by his

engagement with the church and community and his online stock

trading.   Moreover, Concannon’s stated desires to travel to the

mainland and get a job, while not evidence that he in fact could

do those things, do raise inconsistencies with Concannon’s

testimony that he is scared to leave his home and to interact

with others.   Concannon’s testimony was even contradicted by the

                                50
medical opinions and Concannon’s past self-reporting.   Even

where Concannon’s “activities suggest some difficulty

functioning, they may be grounds for discrediting” Concannon’s

testimony “to the extent that they contradict claims of a

totally debilitating impairment.”    Molina, 674 F.3d at 1113; see

also Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175 (9th Cir.

2008) (finding that an “ALJ sufficiently explained his reasons

for discrediting claimant's testimony” where the record showed

“normal activities of daily living,” which “tend to suggest that

the claimant may still be capable of performing the basic

demands of competitive, remunerative, unskilled work on a

sustained basis.”).

          While the Court appreciates Concannon’s psychological

limitations and his testimony describing the scope of such

limitations, it cannot say that the ALJ’s determination is

unsupported by the substantial evidence.   Thus, the Court holds

that the ALJ did not err in concluding that Concannon’s daily

activities contradicted the severity of her symptoms as alleged.


                            CONCLUSION

          In sum, the Court is without jurisdiction to review

the ALJ’s decision to not reopen Concannon’s 2012 claims, and

Concannon has not established any exception to the application

of res judicata.   As for the 2015 SSI claim, the ALJ did not


                                51
commit any legal error and his decision is supported by the

substantial evidence in the record.         Accordingly, and f or the

foregoing reasons, the Court AFFIRMS the Commissioner’s decision

denying SSI and SSDI benefits.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawai`i, March 27, 2020.




                                      ________________________________
                                      Alan C. Kay
                                      Sr. United States District Judge


Concannon v. Saul, Civ. No. 19-00267 ACK-RT, Order Affirming the Commissioner
of Social Security.




                                     52
